Title: To George Washington from Major General Stirling, 30 March 1780
From: Stirling, Lord (né William Alexander)
To: Washington, George


          
            Morris Town March 30th 1780
          
          The Questions which your Excellency has been pleased to State to the Council of war, are of the Utmost importance; so very great as to involve the Event of this War, and the fate of North America, and therefore demand our most Serious Attention and fullest Consideration.
          The Enemy very early in this Controversy saw that while we could keep up an Army in the Middle Colonies we should Command the Country, and render it impracticable for them to make a Conquest of any part of it. After five years War, they now find themselves possessed of only one real post, and two or three Islands which their Shipping give them Access to. This Army of Course became the Grand Object of their Attention, every exertion of force and Art has Constantly been employed for its destruction, while it was kept together, or in such a Scituation that its parts Could Support each other; They found it impossible to accomplish their design. This very Naturally brought on a New System of War on their part, of keeping one grand post in the Center of the Sea Coast Line, as a place of General Rendevous and grand Magazine of Stores; and of makeing their Attacks on the Extremities of the Continent and on the Inland frontiers of the States; in hopes of divideing our Grand Army; This once effected they knew their Easy Navigation, protected by their Navy, enabled them to withdraw at proper Seasons of the year, the Cheif part of their force from the Extreme’s to the Center, and that in one Eight part of the time, it would require for our detachments to return. Seizeing on such an Oppertunity of attacking the Remnant of our Army here, with such unequal force, would render Victory Certain

in their favour, and enable them to put an End, to every importance of the Confederation of the United States; The Country in General would from that Moment Submit to their Rule; They would then for the first time experience real Conquest: while on the other hand we should not have the smallest Chance of reassembling an Army or of Maintaining one, rescourses of every kind in the departments of Ordinance, Quarter Master General, & Commissary of provisions, would be totally out of our power. On this System I verily belive that every attack on the Extreme parts and frontiers of the Continent, have been founded; Their Manuevers last Campaign Clearly evince this System; Three very extraordinary Efforts opperateing at the same time on distant parts of the fronteirs of the States, while Sir Henry Clinton lay ready with a Grand Army in the Center to take the advantage of the Events of any of them; But he Could not find the Oppertunity he wished for; This Army remained Compact, and he dared not to attack it. On the same System I as firmly belive the present Expedition against Carolina was U[l]timately founded. I must therefore be of opinion that it is of the first Importance dureing the Continuance of this War, to have a respectable Army kept up in the Middle States, I mean Connecticut on the one Side and Pensilvania on the other; in order to Maintain that very great advantage we have hitherto enjoyed, of preventing the Enemy makeing any Real Conquests.
          When I look to the present State of this Army as your Excellency laid it before the Council, and what it is like to be in less than two months more, I am alarmed for the fate of the American Cause. Instead of detaching from this Army, it ought immediately to be reinforced with at least 5000. Men.
          I must of Course, in Answer to your Excellency’s first Question be of opinion, “That not any force can at this time be spared from the Army here to reinforce that in South Carolina.”
          This Naturally brings on the Answer to the Second, “That it will not be adviseable to make any detachment of any Amount whatever.”
          And in Answer to the third Question I must declare, “That in Case any such detachment be made, I should not know what disposition ought to take place with the remaining force.”
          I will beg your Excellency’s leave to mention some further Matters that have occured to me on this Occasion.
          From the present State of the Roads, of Forrage, of the Season of the year and of the Embarrassments in the Quarter Master Generals and Commissarys departments; It will not be possible for any Considerable detachment of this Army to be put in Motion for a long March Untill the month of June next. Before they Could reach South Carolina, the great heats and Sickly Season would be already Come on, not only in

that State, but in the Country they are to pass thro’ for some hundred Miles I need only hint the Effect this must have on any Troops but especially on Northern Ones, of which this Army is now Cheifly Composed. I belive I am Justifyed in predicting that not more than one half of any detachment from hence would arrive in South Carolina before the Month of October next, and that their Arrival there will have but little Effect on the fate of that Country. On the other hand it is more than probable that Sir Henry Clinton will on the approach of the Sickly Season, bring back to New York a very Considerable part of his Army, leaveing only a force there Suffecient to Secure the posts he may have gained; Every Circumstance will induce him to take this Measure, the preservation of the health of his Army will be a great one, and a Sure and Easy Conquest of the Middle States will be a much greater. supposeing a detachment of only 3000 Men were to be sent to the Southward; After putting a very Moderate Garrisson in the Works at West point, we should not have above 3000 men left, to Operate against the troops remaining at New York, the whole force which Sir Henry may bring with him from the Southward, besides such reinforcements as may Arrive from Europe. I think it not improbable that an Army of 20000 Men will be Assembled at New York, by the Month of July or August next.
          This Army I think might Serve the Southern States much more effectually by operating in this part of the Country some Manuevers and preparations might be gone into, that would Alarm them at New York, and might probably detain any detachment that may be destined for Carolina; If this Could be Effected for only three or four Weeks it would have a happy Effect, in our favour, on the Operations in that Country. But I am going beyond the busyness laid before the Council and shall Conclude. &c.
          
            Stirling Major Genl
          
        